United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61033
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CRAIG ANTHONY BROUSSARD,
                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:92-CR-80-3
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Craig Anthony Broussard, federal prisoner # 03089-043,

appeals the district court’s dismissal of his motion pursuant

to FED. R. CIV. P. 60(b), in which he sought, inter alia, to

challenge his sentence in light of Blakely v. Washington,

542 U.S. 296 (2004), and United States v. Booker, 543 U.S. 220

(2005).   In the alternative, he seeks leave to file a successive

28 U.S.C. § 2255 motion.

     To appeal the dismissal of his Rule 60(b) motion as

an unauthorized successive habeas motion, Broussard must

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61033
                                  -2-

obtain a certificate of appealability (COA).     See 28 U.S.C.

§ 2253(c)(1)(B).    Broussard has failed to show that the district

court’s determination that his Rule 60(b) motion should be

construed as a successive § 2255 motion is debatable among

jurists of reason.     See Slack v. McDaniel, 529 U.S. 473, 483-84

(2000) (standard for COA); see also United States v. Rich,

141 F.3d 550, 552-53 (5th Cir. 1998) (Rule 60(b) motion that

challenges judgment of conviction on constitutional grounds is

properly construed as a successive § 2255 motion).

     Broussard’s request that he be allowed to file a successive

§ 2255 motion is foreclosed by In re Elwood, 408 F.3d 211, 213

(5th Cir. 2005).    The Supreme Court’s grant of certiorari in

Burton v. Waddington, 126 S. Ct. 2352 (2006), does not alter this

conclusion.    See Ellis v. Collins, 956 F.2d 76, 79 (5th Cir.

1992).    We further reject Broussard’s assertion that he should

be allowed to bring his Blakely and Booker claims pursuant to

28 U.S.C. § 2241 via the savings clause of § 2255.    He did not

raise this claim in the district court and, in any event, it is

without merit.     See Padilla v. United States, 416 F.3d 424,

426-27 (5th Cir. 2005).

     For the foregoing reasons, the request for COA is DENIED.

The request for leave to file a successive § 2255 motion is

DENIED.